Citation Nr: 0713476	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-34 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

2.  Entitlement to an initial, compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active service from July 1981 to January 
2003.

These matters come before the Board of Veterans Appeals 
(Board) on appeal of a September 2003 rating decision in 
which the RO, inter alia, granted service connection and 
assigned initial 10 percent and 0 percent (noncompensable) 
ratings for hypertension and for bilateral hearing loss, 
respectively, each effective February 1, 2003.  The veteran 
filed a Notice of Disagreement (NOD) in October 2003.  The RO 
issued a Statement of the Case (SOC) in February 2004.  The 
appellant filed a substantive appeal (via VA Form 9, Appeal 
to Board of Veterans' Appeals) in September 2004.

In January 2005, the veteran failed, without explanation, to 
appear for a Board hearing scheduled for him in Washington, 
DC.

Because each claim involves a request for a higher initial 
rating following the grant of service connection, the Board 
has characterized these claims in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Since the February 1, 2003 effective date of the grant of 
service connection, diastolic blood pressure has been 
predominantly less than 110, and systolic blood pressure has 
been predominantly less than 150.

3.  Since the February 1, 2003 effective date of the grant of 
service connection, audiometric testing has revealed Level I 
hearing in the right ear and Level I hearing in the left ear.


CONCLUSION OF LAW

1.  The criteria for an initial rating greater than 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.104, Diagnostic Code 7101 (2006).

2.  The criteria for an initial compensable rating for 
bilateral hearing loss, since February 1, 2003, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.350, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 
6100), and 4.86 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a July 2006 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate a claim for higher 
rating, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The letter also requested that the 
veteran submit any evidence in his possession that pertained 
to this claims.  The February 2004 SOC set forth the criteria 
for all higher ratings (which suffices for Dingess/Hartman), 
and the July 2006 letter informed the appellant how 
disability ratings and effective dates are assigned, and the 
type of evidence that impacts those determinations.  After 
the appellant was afforded the opportunity to respond to each 
notice, the December 2006 SSOC reflects readjudication of the 
claims.  Hence, the appellant is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or supplemental 
SOC (SSOC), is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, and post-service VA-contracted 
examination reports. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Thus, any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson, 12 Vet. App. at 126.

A.  Hypertension

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7101.  For purposes of rating under this section, 
the term "hypertension" means that the diastolic blood 
pressure is predominantly 90mm or greater, and "isolated 
systolic hypertension" means that the systolic blood pressure 
is predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.

Effective January 12, 1998, the rating criteria for DC 7101 
have been as follows.  A rating of 10 percent requires 
diastolic blood pressure predominantly 100 or more, or 
systolic blood pressure predominantly 160 or more, or minimum 
evaluation for an individual with a history of diastolic 
blood pressure predominantly 100 or more or who requires 
continuous medication for control.  A rating of 20 percent 
requires diastolic blood pressure predominantly 110 or more, 
or systolic blood pressure predominantly 200 or more.  A 
rating of 40 percent requires diastolic pressure 
predominantly 120 or more.  A rating of 60 percent requires 
diastolic blood pressure predominantly 130 or more.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (2006). 

The veteran's service medical records includes a May 2002 
medical record showing a blood pressure reading of 142/88.  
The average blood pressure reading was 140-160/90-110.  A 
July 2002 medical record shows a blood pressure reading of 
171/98.  Another July 2002 medical record shows a blood 
pressure reading of 158/112.  The veteran's July 2002 Report 
of Medical Examination shows a diagnosis of hypertension.  A 
September 2002 medical record shows a blood pressure reading 
of 138/92.  Another September 2002 medical record shows a 
blood pressure reading of 166/84.  An October 2002 medical 
record shows a blood pressure reading of 152/98.  A December 
2002 VA treatment record shows a blood pressure reading of 
158/90.

Post-service, a June 2003 VA examination report shows a blood 
pressure reading of 142/100 sitting; 140/100 standing; and 
150/100 lying down.  The pertinent diagnosis was 
hypertension.

Considering the evidence in light of the above-noted 
criteria, the Board finds that record does not present a 
basis for assignment of a rating greater than 10 percent for 
hypertension.

As noted above, the next rating of 20 percent under DC 7101 
requires diastolic blood pressure predominantly at 110 or 
more (emphasis added); here, however, that requirement has 
not been met.  During service, the veteran had a single 
diastolic blood pressure reading of 112; since the February 
1, 2003 effectives date of the grant of service connection 
for hypertension, the appellant's diastolic blood pressure 
has never exceeded 100.  Alternatively, DC 7101 authorizes a 
20 percent rating for systolic blood pressure predominantly 
at 200 or more.  Here, however, the post-service VA 
examination report shows that the appellant's systolic blood 
pressure was, at most, 150, and, during the year prior to his 
discharge from service, his systolic pressure did not exceed 
171.  Hence the criteria for a rating greater than 10 
percent, under DC 7101, are not met.



B.  Bilateral Hearing Loss

In September 2003, the RO granted the veteran service 
connection for bilateral hearing loss as related to his 
military service; the RO assigned an initial 0 percent 
(noncompensable) disability rating, effective February 1, 
2003.  

A June 2003 VA audiological evaluation revealed a moderately-
severe, high-frequency sensorineural hearing loss.  On 
audiometric testing, pure tone thresholds, in decibels, were 
reported as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
25
40
60
38
LEFT
35
35
60
65
49

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear, and 96 percent in the left ear.

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluations.  Ratings for hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated, as 
follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.

38 C.F.R. § 4.86 (2006).

In this case, the record does not reveal pure tone thresholds 
meeting the definition of an exceptional pattern of hearing 
impairment for either ear under 38 C.F.R. § 4.86.  Hence, the 
use of this provision is not for application in this case.

Applying the criteria for evaluating bilateral hearing loss 
to the results of the June 2003 audiometric evaluation (the 
only such evaluation during the period in question), results 
in designations of Level I hearing in the right ear, and 
Level I hearing in the left ear, based on application of the 
reported findings to Tables VI and VII.  These findings 
warrant a 0 percent (noncompensable) rating under 38 C.F.R. 
§§ 4.85, Diagnostic Code 6100 (2006).

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiological evaluations of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  In other words, the Board 
is bound by law to apply VA's rating schedule based on the 
veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

C.  Both Disabilities

For all the foregoing reasons, the Board finds that record 
presents no basis for assignment of any higher rating for 
hearing loss or for hypertension at any point since the 
February 1, 2003 effective date of the grant of service 
connection for hypertension.  As such, there is no basis for 
staged rating of either disability, pursuant to Fenderson, 
and each claim for higher rating must be denied.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine to each 
claim.  However, as the preponderance of the evidence is 
against the veteran's claim for a higher initial rating for 
hypertension, and given the method of deriving schedular 
ratings for bilateral hearing loss, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for hypertension is 
denied.

An initial, compensable rating for bilateral hearing loss is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


